Exhibit 10.1

 

EXECUTION COPY

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is dated as of January 13, 2017, by
and among each stockholder of the Company set forth on Schedule A hereto (each,
a “Stockholder”), Noble Energy, Inc., a Delaware corporation (“Parent”), and,
solely for purposes of Section 3(f)(ii) and Section 9 hereof, Clayton Williams
Energy, Inc., a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company, Wild West Merger Sub, Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Parent (“Merger Sub”) and NBL Permian LLC, a Delaware
limited liability company and an indirect wholly owned subsidiary of Parent, are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
the same may be amended or supplemented, the “Merger Agreement”), providing
that, among other things, upon the terms and subject to the conditions set forth
in the Merger Agreement, the Company will be merged with Merger Sub (the
“Merger”), and each outstanding share of common stock, par value $0.10 per
share, of the Company (“Company Common Stock”) will be converted into the Merger
Consideration;

 

WHEREAS, each Stockholder beneficially owns such number of shares of Company
Common Stock and such number of shares of special voting preferred stock, par
value $0.10 per share, of the Company (“Company Preferred Stock”) set forth
opposite such Stockholder’s name on Schedule A hereto (collectively, such shares
of Company Common Stock and Company Preferred Stock are referred to herein as
the “Subject Shares”);

 

WHEREAS, as a condition to Parent to enter into the Merger Agreement, Parent has
required that the Stockholders enter into this Agreement;

 

WHEREAS, the Company has requested that the Stockholders enter into this
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement by the Stockholders, and
the form and substance of this Agreement, have been reviewed by the Audit
Committee of the Company’s Board in consultation with outside legal counsel and
recommended by the Committee for approval by the Board of Directors of the
Company, and have been approved by the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 

1.                                    Representations and Warranties of each
Stockholder.  Each Stockholder hereby represents and warrants to Parent,
severally and not jointly, as of the date hereof as follows:

 

(a)                               Due Organization; Qualification.  Such
Stockholder is a limited partnership duly formed under the laws of Delaware and
is validly existing and in good standing under the laws thereof.

 

(b)                              Authority; No Violation. Such Stockholder has
full organizational power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly and
validly approved by all requisite limited partnership action and no other
organizational proceedings on the part of such Stockholder are necessary to
approve this Agreement and to perform its obligations hereunder.  This Agreement
has been duly and validly executed and delivered by such Stockholder and
(assuming due authorization, execution and delivery by Parent) this Agreement
constitutes a valid and binding obligation of such Stockholder, enforceable
against such Stockholder in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought.  Neither the execution and delivery of this
Agreement by such Stockholder, nor the consummation by such Stockholder of the
transactions contemplated hereby, nor compliance by such Stockholder with any of
the terms or provisions hereof, will (x) violate any provision of the governing
documents of such Stockholder, (y) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to such
Stockholder, or any of its properties or assets, or (z) violate, conflict with,
result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, claim, mortgage, encumbrance, pledge, deed
of trust, security interest, equity or charge of any kind (each, a “Lien”) upon
any of the Subject Shares pursuant to any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which such Stockholder is a party, or by
which it or any of its properties or assets may be bound or affected.

 

2

--------------------------------------------------------------------------------


 

(c)                               The Subject Shares.  As of the date of this
Agreement, such Stockholder is the beneficial owner of and has the sole right to
vote and dispose of the Subject Shares set forth opposite such Stockholder’s
name on Schedule A hereto, free and clear of any Liens whatsoever, except for
any Liens which arise hereunder or, to the extent applicable, subject to the
terms of the Company Preferred Stock or Company Warrant.  None of the Subject
Shares is subject to any voting trust or other agreement, arrangement or
restriction, except as contemplated by this Agreement.  Without limiting the
generality of the foregoing, there are no agreements or arrangements of any
kind, contingent or otherwise, obligating such Stockholder to sell, transfer
(including by tendering into any tender or exchange offer), assign, grant a
participation interest in, option, pledge, hypothecate or otherwise dispose of
or encumber, including by operation of law or otherwise (each, a “Transfer”), or
cause to be Transferred, any of the Subject Shares, other than a Transfer, such
as a hedging or derivative transaction, with respect to which such Shareholder
retains its Subject Shares and the sole right to vote, dispose of and exercise
dissenters’ rights with respect to its Subject Shares during the Applicable
Period, and (ii) no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Subject Shares.  Other than the Subject
Shares and the Company Warrant, such Stockholder does not own any equity
interests or other equity-based securities in the Company or any of its
Subsidiaries.

 

(d)                             Absence of Litigation.  There is no litigation,
suit, claim, action, proceeding or investigation pending, or to the knowledge of
such Stockholder, threatened against such Stockholder, or any property or asset
of such Stockholder, before any Governmental Authority that seeks to delay or
prevent the consummation of the transactions contemplated by this Agreement.

 

(e)                               No Consents Required.  No consent of, or
registration, declaration or filing with, any Person or Governmental Authority
is required to be obtained or made by or with respect to such Stockholder in
connection with the execution, delivery and performance of this Agreement and
except for any applicable requirements and filings with the SEC, if any, under
the Exchange Act and except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not prevent or delay the performance by such Stockholder of such
Stockholder’s obligations under this Agreement in any material respect.

 

(f)                                Reliance.  Such Stockholder understands and
acknowledges that Parent is entering into, and causing Merger Sub to enter into,
the Merger Agreement in reliance upon such Stockholder’s execution and delivery
of this Agreement.

 

(g)                              Company Warrant.  Such Stockholder is the
registered and beneficial owner of and has the sole right to dispose of the
Company Warrants set forth opposite such Stockholder’s name on Schedule A
hereto, free and clear of any Liens whatsoever, subject to its terms, and except
for any Liens which arise hereunder. 

 

3

--------------------------------------------------------------------------------


 

No Company Warrant has been exercised.  There has been no adjustment to the
“Exercise Price” or the number of “Warrant Shares” (each as defined in the
Company Warrants) and, to the knowledge of such Stockholder, no event has
occurred giving rise to any such adjustment.

 

(h)                              Stockholder Has Adequate Information. Such
Stockholder is a sophisticated seller with respect to the Subject Shares and has
adequate information concerning the business and financial condition of Parent
to make an informed decision regarding the Merger and the transactions
contemplated thereby and has independently and without reliance upon Parent and
based on such information as such Stockholder has deemed appropriate, made its
own analysis and decision to enter into this Agreement. Such Stockholder
acknowledges that Parent has not made and does not make any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.  Notwithstanding the foregoing, and for
the elimination of doubt, Stockholder is not waiving and is expressly preserving
any claims that might arise in connection with the Registration Statement
contemplated to be filed in conncetion with the Merger.

 

2.                                    Representations and Warranties of Parent. 
Parent hereby represents and warrants to each Stockholder as of the date hereof
as follows:

 

(a)                               Due Organization.  Parent is a corporation
duly incorporated under the laws of the State of Delaware and is validly
existing and in good standing under the laws thereof.

 

(b)                              Authority; No Violation. Parent has full
corporate power and authority to execute and deliver this Agreement.  The
execution and delivery of this Agreement have been duly and validly approved by
the Board of Directors of Parent and no other corporate proceedings on the part
of Parent are necessary to approve this Agreement.  This Agreement has been duly
and validly executed and delivered by Parent and (assuming due authorization,
execution and delivery by the Stockholder) this Agreement constitutes a valid
and binding obligation of Parent, enforceable against Parent in accordance with
its terms except that such enforceability (i) may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought. 
Neither the execution and delivery of this Agreement by Parent, nor the
consummation by Parent of the transactions contemplated hereby, nor compliance
by Parent with any of the terms or provisions hereof, will (x) violate any
provision of the governing documents of Parent or the certificate of
incorporation,

 

4

--------------------------------------------------------------------------------


 

by-laws or similar governing documents of any of Parent’s Subsidiaries,
(y) violate any statute, code, ordinance, rule, regulation, judgment, order,
writ, decree or injunction applicable to the Parent or any of Parent’s
Subsidiaries, or any of their respective properties or assets, or (z) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of Parent or any of Parent’s Subsidiaries under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which Parent or
any of Parent’s Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected.

 

3.                                    Covenants of Each Stockholder.  Each
Stockholder, severally and not jointly, agrees as follows; provided that all of
the following covenants shall apply solely to actions taken by such Stockholder
in its capacity as a stockholder of the Company:

 

(a)                               Agreement to Vote Subject Shares.  During the
Applicable Period (as defined below), at any meeting of the stockholders of the
Company, however called, or at any postponement or adjournment thereof, or in
connection with any written consent of the stockholders of the Company or in any
other circumstance upon which a vote, consent or other approval of all or some
of the stockholders of the Company is sought, such Stockholder shall, and shall
cause any holder of record of its Subject Shares on any applicable record date
to, vote or, if stockholders are requested to vote their shares through the
execution of an action by written consent in lieu of such meeting of
stockholders of the Company, execute a written consent or consents with respect
to all of its Subject Shares:  (i) in favor of adoption of the Merger Agreement
and approval of any other matter that is required to be approved by the
stockholders of the Company in order to effect the Merger; (ii) against any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale or transfer of a material amount of assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by the Company or any of its Subsidiaries or any Alternative Proposal, and
(iii) against any amendment of the Company’s certificate of incorporation or
by-laws or other proposal or transaction involving the Company or any of its
Subsidiaries, which amendment or other proposal or transaction would in any
manner delay, impede, frustrate, prevent or nullify the Merger, the Merger
Agreement or any of the transactions contemplated by the Merger Agreement or
change in any manner the voting rights of any outstanding class of capital stock
of the Company. During the Applicable Period, such Stockholder shall retain at
all times the right to vote all of its Subject Shares in such Stockholder’s sole
discretion and without any other limitation on those matters other than those
set forth in this Section 3(a) that are at any time or from time to time
presented for consideration to the Company’s stockholders generally. 

 

5

--------------------------------------------------------------------------------


 

During the Applicable Period, in the event that any meeting of the stockholders
of the Company is held, such Stockholder shall (or shall cause the holder of
record on any applicable record date to) appear at such meeting or otherwise
cause all of its Subject Shares to be counted as present thereat for purposes of
establishing a quorum.  During the Applicable Period, such Stockholder further
agrees not to commit or agree, and to cause any record holder of its Subject
Shares not to commit or agree, to take any action inconsistent with the
foregoing during the Applicable Period.  “Applicable Period” means the period
from and including the date of this Agreement to and including the date of the
termination of this Agreement pursuant to Section 5 hereof.

 

(b)                              No Transfers.  Except as provided in the second
to last sentence of this Section 3(b), such Stockholder agrees not to, and to
cause any record holder of its Subject Shares, not to, in any such case directly
or indirectly, during the Applicable Period (i) Transfer or enter into any
agreement, option or other arrangement (including any profit sharing
arrangement) with respect to the Transfer of, any of its Subject Shares (or any
interest therein) to any Person, other than the exchange of its Subject Shares
for Merger Consideration in accordance with the Merger Agreement or (ii) grant
any proxies, or deposit any of its Subject Shares into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to its Subject Shares, other than pursuant to this Agreement. 
Subject to the second to last sentence of this Section 3(b), such Stockholder
further agrees not to commit or agree to take, and to cause any record holder of
any of its Subject Shares not to commit or agree to take, any of the foregoing
actions during the Applicable Period.  Notwithstanding the foregoing, such
Stockholder shall have the right to (a) Transfer its Subject Shares to an
Affiliate if and only if such Affiliate shall have agreed in writing, in a
manner acceptable in form and substance to Parent, (i) to accept such Subject
Shares subject to the terms and conditions of this Agreement, and (ii) to be
bound by this Agreement as if it were “the Stockholder” for all purposes of this
Agreement; provided, however, that no such transfer shall relieve such
Stockholder from its obligations under this Agreement with respect to any
Subject Shares or (b) Transfer its Subject Shares in a transaction, such as a
hedging or derivative transaction, with respect to which such Shareholder
retains its Subject Shares and the sole right to vote, exercise dissenters’
rights with respect to and dispose of its Subject Shares during the Applicable
Period, provided that no such transaction shall (x) in any way limit any of the
obligations of such Stockholder under this Agreement, or (y) have any adverse
effect on the ability of the Stockholder to perform its obligations under this
Agreement.  For purposes of this Section 3(b) only, the term “Subject Shares”
shall include the Company Warrants and any shares of Company Common Stock
issuable upon exercise of any Company Warrant.

 

6

--------------------------------------------------------------------------------


 

(c)                               Dissenters’ Rights.  Each Stockholder hereby
waives, and agrees not to exercise or assert, if applicable, and to cause any
record holder of any of its Subject Shares to waive and not to exercise or
assert, if applicable, any appraisal rights under Section 262 of the DGCL in
connection with the Merger.

 

(d)                             Adjustment to Subject Shares.  In case of a
stock dividend or distribution, or any change in the Company Common Stock or the
Company Preferred Stock by reason of any stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.

 

(e)                               Non-Solicitation.  Except to the extent that
the Company or the Company Board is permitted to do so under the Merger
Agreement, but subject to any limitations imposed on the Company or the Company
Board under the Merger Agreement, such Stockholder agrees, solely in its
capacity as a stockholder of the Company, that it shall not, and shall cause its
Affiliates and its and their respective agents and representatives not to,
directly or indirectly, (i) initiate, solicit, knowingly encourage or knowingly
facilitate (including by way of furnishing information) any Alternative
Proposal, (ii) participate or engage in any discussions or negotiations with, or
disclose any non-public information or data relating to the Company or any of
its Subsidiaries to any Person that has made an Alternative Proposal,
(iii) approve, endorse or recommend (or publicly propose to approve, endorse or
recommend) any Alternative Proposal or (iv) enter into any letter of intent,
term sheet, memorandum of understanding, merger agreement, acquisition
agreement, exchange agreement or any other agreement with respect to an
Alternative Proposal.  Each Stockholder will, and will cause its Affiliates and
its and their respective investment bankers, attorneys, accountants and other
representatives to, immediately cease and cause to be terminated any discussions
or negotiations with any Person conducted heretofore with respect to any
Alternative Proposal.  Nothing contained in this Section 3(e) shall prevent any
Person affiliated with such Stockholder who is a director or officer of the
Company or designated by such Stockholder as a director of officer of the
Company, when acting in his capacity as a director or officer of the Company,
from exercising his fiduciary duties as a director or officer of the Company
including taking any actions permitted under Section 7.3 of the Merger
Agreement.

 

(f)                                Company Warrants.

 

(i)                                  Each Stockholder hereby consents, and shall
cause each of its Affiliates, if any, that holds an interest in any Company
Warrant to consent in writing, to the treatment of the Company Warrants pursuant
to Article III of the Merger Agreement.

 

7

--------------------------------------------------------------------------------


 

(ii)                              Each Stockholder and the Company hereby agrees
that each Company Warrant is hereby amended to permit and provide for the
treatment of such Company Warrant as provided in Article III of the Merger
Agreement; provided, however, that such amendment shall automatically become
null and void and of no effect upon any termination of the Merger Agreement.

 

(iii)                          Each Stockholder hereby agrees not to exercise
any Company Warrant prior to the record date for the Company Meeting.

 

4.                                    Assignment; No Third Party Beneficiaries. 
Except as provided herein, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
without the prior written consent of the other parties hereto, except that
Parent may assign, it its sole discretion, any or all of its rights, interest
and obligations hereunder to any direct or indirect wholly owned Subsidiary of
Parent.  Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.  Except as otherwise expressly provided
herein, this Agreement (including the documents and instruments referred to
herein) is not intended to confer upon any Person other than the parties hereto
any rights or remedies hereunder.

 

5.                                    Termination.  This Agreement and the
covenants and agreements set forth in this Agreement shall automatically
terminate (without any further action of the parties) upon the earliest to occur
of: (a) the termination of the Merger Agreement in accordance with its terms;
(b) the Effective Time; (c) the date of any modification, waiver or amendment to
the Merger Agreement effected without such Stockholder’s consent that
(y) decreases the amount or changes the form of consideration payable to all of
the stockholders of the Company pursuant to the terms of the Merger Agreement as
in effect on the date of this Agreement or (z) otherwise materially adversely
affects the interests of the stockholders of the Company; (d) the mutual written
consent of the parties hereto; and (e) the Outside Date.  In the event of
termination of this Agreement pursuant to this Section 5, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, that no such termination shall relieve any party from
liability for any breach hereof prior to such termination.

 

6.                                    General Provisions.

 

(a)                               Amendments.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto.

 

(b)                              Notice. All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
telecopied (which is confirmed) or sent by overnight courier (providing proof of
delivery) at the following addresses (or at such other address for a party as
specified by like notice, provided, that notices of a change of address will be
effective only upon receipt thereof):

 

8

--------------------------------------------------------------------------------


 

(i)                                  If to the Stockholders, to:

 

Ares Management LLC

2000 Avenue of the Stars, Suite 1200

Los Angeles California. 90067

Attention:            Eric Waxman

 

With copies (which shall not constitute notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas, 77002

Attention:            Michael Dillard

John Greer

Facsimile:  (713) 546-5401

 

(ii)                              If to Parent, to:

 

c/o Noble Energy, Inc.

1001 Noble Energy Way

Houston, TX 77070

Attention:  General Counsel

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana St., Suite 6800

Houston, TX 77002

Attention:            Frank E. Bayouth

Eric C. Otness

Facsimile: (713) 655-5200

 

(c)                               Interpretation. When a reference is made in
this Agreement to a Section, such reference shall be to a Section to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The phrases “the date of this Agreement”, “the
date hereof” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to January 13 , 2017.

 

9

--------------------------------------------------------------------------------


 

(d)                             Counterparts. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto, it being understood that all
parties hereto need not sign the same counterpart.

 

(e)                               Entire Agreement.  This Agreement (including
the documents and the instruments referred to herein) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter hereof.

 

(f)                                Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof or of any other jurisdiction.

 

(g)                              Severability. If any term, provision, covenant
or restriction herein, or the application thereof to any circumstance, shall, to
any extent, be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions herein and the application thereof to any other circumstances,
shall remain in full force and effect, shall not in any way be affected,
impaired or invalidated, and shall be enforced to the fullest extent permitted
by law, and the parties hereto shall reasonably negotiate in good faith a
substitute term or provision that comes as close as possible to the invalidated
and unenforceable term or provision, and that puts each party hereto in a
position as nearly comparable as possible to the position each such party would
have been in but for the finding of invalidity or unenforceability, while
remaining valid and enforceable.

 

(h)                              Waiver. Any provisions of this Agreement may be
waived at any time by the party that is entitled to the benefits thereof.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party,
but such extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

(i)                                  Further Assurances. Each Stockholder will,
from time to time, (i) at the request of Parent take, or cause to be taken, all
actions, and do, or cause to be done, and assist and cooperate with the other
parties hereto in doing, all things reasonably necessary,

 

10

--------------------------------------------------------------------------------


 

proper or advisable to carry out the intent and purposes of this Agreement and
(ii) execute and deliver, or cause to be executed and delivered, such additional
or further consents, documents and other instruments as Parent may reasonably
request for the purpose of effectively carrying out the intent and purposes of
this Agreement.

 

(j)                                  Publicity.  Except as otherwise required by
law (including securities laws and regulations) and the regulations of any
national stock exchange, so long as this Agreement is in effect, the Stockholder
shall not issue or cause the publication of any press release or other public
announcement with respect to, or otherwise make any public statement concerning,
the transactions contemplated by this Agreement or the Merger Agreement, without
the consent of Parent, which consent shall not be unreasonably withheld.

 

(k)                              Capitalized Terms. Capitalized terms used but
not defined herein shall have the meanings set forth in the Merger Agreement.

 

7.                                    Stockholder Capacity. Each Stockholder
signs solely in its capacity as the beneficial owner of its Subject Shares and
nothing contained herein shall limit or affect any actions taken by any officer,
director, partner, Affiliate or representative of such Stockholder who is or
becomes an officer or a director of the Company in his or her capacity as an
officer or director of the Company, and none of such actions in such capacity
shall be deemed to constitute a breach of this Agreement.  Each Stockholder
signs individually solely on behalf of itself and not on behalf of any other
Stockholder.

 

8.                                    Enforcement.  The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that money damages would not be a sufficient remedy
of any such breach.  It is accordingly agreed that, in addition to any other
remedy to which they are entitled at law or in equity, the parties hereto shall
be entitled to specific performance and injunctive or other equitable relief,
without the necessity of proving the inadequacy of money damages. 
Notwithstanding the foregoing, Parent and Merger Sub agree that with respect to
any damage claim that might be brought against any Stockholder, any of its
affiliates or the Company under this Agreement, and without regard to whether
such claim sounds in contract, tort or any other legal or equitable theory of
relief, that damages are limited to actual damages and expressly waive any right
to recover special damages, including without limitation, lost profits as well
as any punitive or exemplary damages.  In the event of any litigation over the
terms of this Agreement,  the prevailing party in any such litigation shall be
entitled to reasonable attorneys’ fees and costs incurred in connection with
such litigation.  The parties hereto further agree that any action or proceeding
relating to this Agreement or the transactions contemplated hereby shall be
heard and determined in the Court of Chancery of the State of Delaware (or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter,

 

11

--------------------------------------------------------------------------------


 

the Superior Court of the State of Delaware (Complex Commercial Division) or, if
subject matter jurisdiction over the matter that is the subject of the action or
proceeding is vested exclusively in the federal courts of the United States of
America, the federal court of the United States of America sitting in the
district of Delaware) and any appellate court from any thereof.  In addition,
each of the parties hereto (a) consents that each party hereto irrevocably
submits to the exclusive jurisdiction and venue of such courts listed in this
Section 8 in the event any dispute arises out of this Agreement or any of the
transactions contemplated hereby, (b) agrees that each party hereto irrevocably
waives the defense of an inconvenient forum and all other defenses to venue in
any such court in any such action or proceeding, and (c) waives any right to
trial by jury with respect to any claim or proceeding related to or arising out
of this Agreement or any of the transactions contemplated hereby.

 

9.                                    Expense Reimbursement.   The Company shall
reimburse each Stockholder for the reasonable fees and out-of-pocket third party
expenses, including reasonable fees of attorneys, incurred by such Stockholder
after the date hereof in connection with or arising from the execution and
delivery of, or performance under, this Agreement within ten (10) Business Days 
of receipt by the Company of written request therefor from such Stockholder;
provided, however, that the aggregate amount of reimbursements that the Company
shall be required to make hereunder to all Stockholders shall not exceed
$750,000.  For the avoidance of doubt, no failure of the Company to perform its
obligations hereunder shall limit or in any way excuse the obligations of any
Stockholder under this Agreement.

 

10.                            No Ownership Interest.  Nothing contained in this
Agreement shall be deemed to vest in Parent or any other Person any direct or
indirect ownership or incidence of ownership of, or with respect to, any Subject
Shares.  Subject to the restrictions and requirements set forth in this
Agreement, all rights, ownership and economic benefits of and relating to the
Subject Shares shall remain vested in and belong to each Stockholder, and this
Agreement shall not confer any right, power or authority upon Parent or any
other Person to direct the Stockholder in the voting of any of the Subject
Shares (except as otherwise specifically provided for herein).

 

 

[Remainder of the page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

 

 

By:

  /s/ Arnold J. Johnson

 

 

Name:           Arnold J. Johnson

 

 

Title:                    Senior Vice President

 

 

 

 

 

 

 

Solely for Purposes of Section 3(f)(ii) and Section 9:

 

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

  /s/ Mel G. Riggs, Jr.

 

 

Name:           Mel G. Riggs, Jr.

 

 

Title:                    President

 

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AF IV ENERGY AIV A1, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A2, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A3, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A4, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A5, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AF IV ENERGY AIV A6, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A7, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A8, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A9, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV A10, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AF IV ENERGY AIV A11, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV ENERGY AIV B1, L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

AF IV (U), L.P.

 

 

 

 

 

 

 

By:

AF IV Energy AIV GP, L.P., its general partner

 

 

 

 

 

 

 

By:

  /s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Stockholder

No. Shares of
Company
Common Stock

No. Shares of
Company
Preferred Stock

No. Company
Warrants

AF IV Energy AIV A1, L.P.

339,543

161.62

103,971

AF IV Energy AIV A2, L.P.

92,697

44.13

28,385

AF IV Energy AIV A3, L.P.

229,063

109.05

70,141

AF IV Energy AIV A4, L.P.

50,282

23.94

15,397

AF IV Energy AIV A5, L.P.

335,212

159.57

102,645

AF IV Energy AIV A6, L.P.

223,475

106.38

68,431

AF IV Energy AIV A7, L.P.

251,407

119.68

76,984

AF IV Energy AIV A8, L.P.

195,540

93.09

59,877

AF IV Energy AIV A9, L.P.

156,432

74.47

47,901

AF IV Energy AIV A10, L.P.

236,604

112.64

72,451

AF IV Energy AIV A11, L.P.

335,212

159.57

102,646

AF IV Energy AIV B1, L.P.

2,806,188

1,335.86

859,288

AF IV (U), L.P.

841,850

1,000.00

643,247

 

 

A-1

--------------------------------------------------------------------------------